Case 9:19-cv-80743-RAR Document 121 Entered on FLSD Docket 12/01/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CIV-80743-RAR

  SUNFLOWER CONDOMINIUM
  ASSOCIATION, INC.,

          Plaintiff,

  v.

  EVEREST NATIONAL
  INSURANCE COMPANY,

        Defendant.
  ______________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

          THIS CAUSE comes before the Court upon United States Magistrate Judge Bruce E.

  Reinhart’s Report and Recommendation [ECF No. 118] (“Report”), filed on November 12, 2020.

  The Report recommends that the Court deny Plaintiff’s Motion for Partial Summary Judgment

  [ECF No. 95] (“Motion”).       See Report at 1. The Report properly notified the parties of their

  right to object to Magistrate Judge Reinhart’s findings and the consequences for failing to object.

  Id. at 14.   The time for objections has passed and neither party filed any objections to the Report.

          When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.     FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s
Case 9:19-cv-80743-RAR Document 121 Entered on FLSD Docket 12/01/2020 Page 2 of 2




  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.”    Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

           Because no party has filed an objection to the Report, the Court did not conduct a de novo

  review of Magistrate Judge Reinhart’s findings. Rather, the Court reviewed the Report for clear

  error.   Finding none, it is

           ORDERED AND ADJUDGED as follows:

           1.     The Report [ECF No. 118] is AFFIRMED AND ADOPTED.

           2.     The Motion [ECF No. 95] is DENIED.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 1st day of December, 2020.




                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE

  cc:      Counsel of record
           Magistrate Judge Bruce E. Reinhart




                                              Page 2 of 2
